Citation Nr: 1610429	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to an initial compensable disability rating for service-connected peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.

These issues were remanded by the Board for further development in December 2014.  Thereafter, the RO continued the denial of each claim as reflected in the April 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to service connection for soft tissue sarcoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran has an ankle/brachial index above 0.9, normal peripheral pulses, and no objective evidence of claudication on walking more than 100 yards.




CONCLUSION OF LAW

The criteria for a separate compensable disability rating for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's increased rating claim for peripheral vascular disease of the bilateral lower extremities, the Veteran is appealing the initial disability rating assigned to this disability.  The March 2010 rating decision granted the Veteran's service connection claim for peripheral vascular disease of the bilateral lower extremities and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the March 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The July 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the Veteran's peripheral vascular disease of the bilateral lower extremities.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disability on appeal.

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in August 2009, April 2012, and March 2015, lay statements from the Veteran, and a transcript of the October 2013 Board hearing.

The VA examination reports reflect that the examiners obtained an oral history and evaluated the Veteran with respect to peripheral vascular disease of the bilateral lower extremities.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his ability to function.  The VA examiners in April 2012 and March 2015 reviewed the claims.  However, it is unclear whether the August 2009 VA examiner reviewed the claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's peripheral vascular disease of the bilateral lower extremities based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes. 

This issue was remanded in December 2014 to obtain outstanding VA treatment records from January 2006 to the present and to provide the Veteran with another VA examination to determine the current severity of his service-connected peripheral vascular disease of the bilateral lower extremities.  VA treatment records from January 2006 to January 2015 were associated with the claims file in January 2015.  The claims file also contains a VA examination report dated in March 2015 that documents the Veteran's symptoms and any functional effects with respect to his peripheral vascular disease of the bilateral lower extremities.  The examiner addressed the issues raised by the Board in the December 2014 remand.  Accordingly, the Board finds that there has been substantial compliance with December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




II.  Criteria and Analysis for Increased Rating Claim

The Veteran contends that his service-connected peripheral vascular disease of the bilateral lower extremities is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The Veteran's bilateral lower extremities peripheral vascular disease are currently rated as noncompensable under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans.  Under Diagnostic Code 7114, a 20 percent rating, which is the minimum compensable rating available under this code, is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Code 7114 (2015).  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).


Notes following Diagnostic Code 7114 provide that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Code 7114, Note (1).  Residuals of aortic or large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, Code 7114, Note (2).  The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.10, Diagnostic Code 7114, Note (3).

After careful review of the record, the Board concludes that a compensable disability rating is not warranted.  Specifically, the medical evidence of record shows that the Veteran's ankle/brachial index was at the worst 0.94 for the left lower extremity and 0.99 for the right lower extremity during the appeal period.  In addition, the Veteran's peripheral pulses were normal throughout the appeal.  The Board notes that the Veteran described claudication after walking 100 yards on level ground at 2 miles per hour during the August 2009 VA examination.  The examiner documented that the Veteran reported leg pain during walking which disappears with rest, calf pain at rest, numbness, tingling, persistent coldness of the extremities, and extremity weakness.  In contrast, the VA examiner in March 2015 determined that the Veteran was able to ambulate a block with the use of assistive devise (walker) without experiencing claudication.  The Board notes that the criteria for a 20 percent disability rating in Diagnostic Code 7114 is conjunctive in that the evidence must show that the Veteran has claudication on walking more than 100 yards and diminished peripheral pulses or claudication on walking more than 100 yards and ankle/brachial index of 0.9 or less.  Although there is subjective evidence of persistent coldness of the bilateral lower extremities, the evidence of record shows that the Veteran does not have claudication on walking less than 25 yards on a level grade at 2 miles per hour as required to receive a 60 percent disability rating.  As the preponderance of the evidence shows that the Veteran did not have diminished peripheral pulses, deep ischemic ulcers, claudication on walking between 25 and 100 yards or less than 25 yards on a level grade at 2 miles per hour, or an ankle/brachial index of 0.9 or less at any time during the appeal period, the disability picture does not support the claim for disability rating in excess of 0 percent.  Therefore, a compensable rating for this disease is not warranted.

Additionally, there is no indication that the Veteran's bilateral lower extremity peripheral vascular disease warrants a compensable rating under any other diagnostic code.  Note (2) of Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Code 7114.  The evidence shows that the Veteran has not had grafting or surgery on account of his peripheral vascular disease.  Further, there is no evidence of other cardiovascular symptoms due to his bilateral lower extremity peripheral vascular disease to warrant an initial compensable rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Codes 7000-7113, 7115-7123 (2015).

In sum, the Veteran's peripheral vascular disease of the bilateral lower extremities has been properly rated 0 percent under the appropriate diagnostic code (7114). In reaching such a conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected peripheral vascular disease of the bilateral lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral vascular disease of the bilateral lower extremities with the established criteria found in the rating schedule for peripheral vascular disease describe the Veteran's disability level and symptomatology.  Specifically, the manifestations of peripheral vascular disease, including diminished pulses, claudication, lowered ankle/brachial index, trophic changes, persistent extremity coldness, and ischemic limb pain and ulcers, are all incorporated in the schedular criteria for evaluating vascular artery disease.  As articulated above, the Veteran does not experience any symptomatology with regard to his peripheral vascular artery disease not encompassed in the rating schedule.  In addition, the rating considers the functional impact of the Veteran's peripheral vascular disease of the bilateral lower extremities and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his peripheral vascular disease of the bilateral lower extremities have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

ORDER

Entitlement to an initial compensable disability rating for service-connected peripheral vascular disease of the bilateral lower extremities is denied.


REMAND

The Veteran contends that he has soft tissue sarcoma that is related to his exposure to Agent Orange during service.  As part of his claim, he submitted in August 2009 a VA treatment record that shows he was diagnosed with malignant carcinoid tumor of the small intestine.  He further testified during the October 2013 Board hearing that his soft tissue sarcoma is on his legs that is being treated with an ointment.  A review of the medical evidence of record shows that the Veteran does not have a diagnosis of soft tissue sarcoma to include the legs.  He has received treatment for stasis dermatitis of the bilateral legs and prescribed an ointment to treat such disorder.  In addition, the evidence shows that the Veteran has a current diagnosis of carcinoma in the lower intestine.  

Carcinoma of the lower intestine is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  In December 2013, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain conditions, including: cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer).  79 Fed. Reg. 20,312 (Apr. 11, 2014). 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

As discussed above, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim. 38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Here, the Veteran was diagnosed with carcinoma of the lower intestines.  He also served in the Republic of Vietnam during the Vietnam Era and he is presumed to be exposed to herbicide agents, to include Agent Orange during said service.  A VA examination was not conducted and there is no other medical opinion of record regarding the etiology of the carcinoma of the lower intestine.  Thus, the Board finds that the Veteran should be provided with a VA examination and opinion with respect to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination for his service-connected claim for soft tissue sarcoma from an appropriate medical specialist.  A physician with expertise in oncology is preferred but not required. The entire electronic file should be made available to, and be reviewed by, the VA examiner. 

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that carcinoma of the lower intestines is related to active military service, to include exposure to herbicides.  

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  An explanation should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. Specifically, the VA examiner should give reasons why this particular Veteran's in-service exposure to herbicides did or did not result in the subsequent carcinoma of the lower intestines.  

The VA examiner should not use as a reason for the opinion that carcinoma of the lower intestine is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

2. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


